DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The following references are found related to this application:
(1). Dong (U.S. PG-PUB 2006
(2). Lecun (JP H07306915 A)
(3). Charles (U.S. PG-PUB 2018/0032494 A1)
(4). Hutkowski (WO 2018090013 A1)
(5). Marti (IEEE Xplore, 07 August 2002, pages 101-105)
Dong and Marti appear to be the closest prior arts on record. Dong discloses a method of recognizing a handwritten word of cursive script comprising reading a handwritten word so as to form an image representation thereof comprising a bit map of pixels, extracting a pixel contour of the bit map, detecting vertical peak and minima pixel extrema on upper and lower zones of the contour respectively, organizing the peak and minima pixel extrema into respective independent peak and minima sequences, determining the respective feature vectors of the peak and minima sequences, and classifying the word image according to the peak and minima feature vectors. Marti disclose a method to extract features based on three writing zones, which are determined by topline, upper baseline, lower baseline and bottom line. To determine inter alia, to set corpus line key points indicating a substantial-top positions of the characters included in the handwritten text and base line key points indicating a substantial bottom positions of the characters, calculate at least a first feature value based on at least one corpus line key point from among the corpus line key points, and a second feature value based on at least one extracted base line key point from among the base line key points, respectively, input the calculated first feature value into a first neural network to cause the first neural network to generate a first result value, input the calculated second feature value into a second neural network to cause the second neural network to generate a second result value, and input the first result value and the second result value into a fully connected neural network to generate a third result value, and a third result value generated by processing of the at least one first feature value and the at least one second feature value by a fully connected neural network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664